     Case 2:17-cv-01257-MCE-EFB Document 23 Filed 08/10/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ELISE KING,                                        No. 2:17-cv-1257-MCE-EFB PS
12                       Plaintiff,
13           v.                                          ORDER ADVANCING STATUS (PRETRIAL
                                                         SCHEDULING) CONFERENCE
14    CALIFORNIA DEPARTMENT OF
      WATER RESOURCES,
15
                         Defendant.
16

17

18          A status (pretrial scheduling) conference is currently set for November 18, 2020. On the

19   court’s own motion, the November 18, 2020 scheduling conference is advanced to September 9,

20   2020 at 10:00 a.m. in Courtroom No. 8.

21          Pursuant to Federal Rule of Civil Procedure 16, it is hereby ORDERED that:

22          1. The Status (Pretrial Scheduling) Conference is reset for September 9, 2020, at 10:00

23   a.m. in Courtroom 8.

24          2. Not later than fourteen (14) days prior to the Status Conference, the parties shall file a

25   joint status report briefly describing the case and addressing the following:

26                  a. Progress in service of process;

27                  b. Possible joinder of additional parties;

28                  c. Expected or desired amendment of pleadings;
                                                         1
     Case 2:17-cv-01257-MCE-EFB Document 23 Filed 08/10/20 Page 2 of 3

 1                    d. Jurisdiction and venue;
 2                    e. Anticipated motions and their scheduling;
 3                    f. The report required by Federal Rule of Civil Procedure 26 outlining the
 4   proposed discovery plan and its scheduling, including disclosure of expert witnesses;
 5                    g. Cut-off dates for discovery and law and motion, and dates for pretrial
 6   conference and trial;1
 7                    h. Special procedures, if any;
 8                    i. Estimated trial time;
 9                    j. Modifications of standard pretrial procedures due to the simplicity or
10   complexity of the proceedings;
11                    k. Whether the case is related to any other cases, including any bankruptcy cases;
12                    l. Whether a settlement conference should be scheduled;
13                    m. Whether counsel will stipulate to the undersigned acting as settlement judge
14   and waiving disqualification by virtue of his so acting, or whether they prefer to have a settlement
15   conference conducted before another judge; and
16                    n. Any other matters that may add to the just and expeditious disposition of this
17   matter.
18             3. Failing to obey federal or local rules, or any order of this court, “may be grounds for
19   imposition by the Court of any and all sanctions authorized by statute or Rule or within the
20   inherent power of the Court” including dismissal of this action. E.D. Cal. L.R. 110.
21             4. Counsel are reminded of their continuing duty to notify chambers immediately of any
22   settlement or other disposition. See E.D. Cal. L.R. 160. In addition, the parties are cautioned that
23
               1
               In completing this portion of the status report(s), the parties are advised that the
24   undersigned’s typical pretrial schedule requires (1) initial expert disclosures to be made within
     approximately sixty (60) days after the Status Conference; (2) motions to compel discovery to be
25   noticed for hearing within approximately sixty (60) days after the expert disclosure deadline; (3)
26   discovery to be completed within approximately thirty (30) days after the motion to compel
     deadline; (4) all non−discovery law and motion to be noticed for hearing within approximately
27   sixty (60) days after the discovery completion date; (5) a final pretrial conference to be held
     approximately ninety (90) days after the non−discovery law and motion deadline; and (6) trial to
28   commence approximately ninety (90) days after the final pretrial conference.
                                                         2
     Case 2:17-cv-01257-MCE-EFB Document 23 Filed 08/10/20 Page 3 of 3

 1   pursuant to Local Rule 230(c), an opposition, or a statement of non-opposition, to the granting of
 2   a motion must be filed at least fourteen (14) days preceding the noticed (or continued) hearing
 3   date. Local Rule 230(c) further provides that “[n]o party will be entitled to be heard in opposition
 4   to a motion at oral arguments if opposition to the motion has not been timely filed by that party.”
 5   Moreover, Local Rule 230(i) provides that absent notice of intent to submit the matter on the
 6   briefs, failure to appear may be deemed withdrawal of the motion or of opposition to the motion,
 7   or may result in sanctions.
 8   DATED: August 10, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
